UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6785


RAYMOND GRIFFIN,

                     Plaintiff - Appellant,

              v.

CAPTAIN STEINBECK,

                     Defendant - Appellee,

              and

DONNIE HARRISON; OFFICER GILLIAM; OFFICER LAMAR; SERGEANT
BRIDGES; OFFICER BEY-ADAMS; SERGEANT SMITH; OFFICER
HAMMONDS; JOHN AND JANE DOE,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:15-ct-03276-D)


Submitted: August 22, 2019                                     Decided: August 27, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Raymond Alan Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Raymond Griffin appeals the district court’s orders granting Defendant’s summary

judgment motion in Griffin’s 42 U.S.C.§ 1983 (2012) action and denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm the district court’s orders. Griffin v. Steinbeck, No. 5:15-ct-03276-D (E.D.N.C.

Oct. 1, 2018 & May 2, 2019). We deny Griffin’s motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            3